Citation Nr: 1741199	
Decision Date: 09/21/17    Archive Date: 10/02/17

DOCKET NO.  13-14 874	)	DATE  
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to service connection for ischemic heart disease, for purposes of entitlement to retroactive benefits on an accrued basis.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

K. Thompson, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Air Force from March 1967 to December 1970, with service in the Republic of Vietnam from June 1968 to May 1969.  The Veteran died in December 2005.  The appellant is the Veteran's surviving spouse.    
	
This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.

In April 2017, a Travel Board hearing was held before the undersigned; a transcript of the hearing is associated with the record.


FINDING OF FACT

The probative evidence of record at the time of the Veteran's death does not show that it is at least as likely as not that the Veteran had ischemic heart disease.


CONCLUSION OF LAW

The criteria for entitlement to service connection for ischemic heart disease, for purposes of retroactive benefits on an accrued benefits basis, are not met or approximated.  38 U.S.C.A. § 5121 (West 2014); 38 C.F.R. §§ 3.57, 3.816, 3.1000 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations, VA has a duty to notify and assist the claimant in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  A January 2010 letter provided notice of the general criteria for determining entitlement to retroactive benefits under Nehmer for certain conditions newly added to the list of diseases for which a presumption of service connection may be established based on herbicide exposure, including ischemic heart disease. The letter also provided notice of the types of evidence that could be submitted, including medical records.

The Board notes that the law requires that accrued benefits claims be adjudicated on the basis of the evidence that was of record at the time of the Veteran's death.  38 C.F.R. § 3.1000(d)(4).  Thus, there is no prejudice to the claimant in adjudication of the accrued benefits claim.  Bernard v. Brown, 4 Vet. App. 384 (1993).  The Board notes that no further RO action, prior to appellate consideration of this claim, is required.

The duty to assist has therefore been satisfied and there is no reasonable possibility that any further assistance to the appellant by VA would be capable of substantiating his claim.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the appellant in adjudicating this appeal.  
II.  Retroactive Benefits

The Appellant contends that the Veteran had ischemic heart disease during his lifetime and thus that entitlement to retroactive benefits is established for this disease under 38 C.F.R. § 3.816 based on his Vietnam service and consequent presumed herbicide exposure.  For the following reasons, the Board finds that the Veteran did not have ischemic heart disease and therefore that entitlement to retroactive benefits is not established for this disease.  

Retroactive benefits may be paid under Nehmer if a Nehmer class member is entitled to disability compensation for a covered herbicide disease.  See 38 C.F.R. § 3.816.

Nehmer class member means: (i) a Vietnam veteran who has a covered herbicide disease; or (ii) a surviving spouse, child, or parent of a deceased Vietnam veteran who died from a covered herbicide disease.  38 C.F.R. § 3.816(b)(1).  If the class member's claim for disability compensation for the covered herbicide disease was either pending before VA on May 3, 1989, or was received by VA between that date and the effective date of the statute or regulation establishing a presumption of service connection for the covered disease, the effective date of the award will be the later of the date such claim was received by VA or the date the disability arose, except as otherwise provided in paragraph (c)(3) of this section.  38 C.F.R. § 3.816(c)(2). 

The covered herbicide diseases are listed in 38 C.F.R. § 3.309(e).  See 38 C.F.R. § 3.816(b)(2).  This list includes ischemic heart disease, which was added to the list of covered herbicide diseases effective from August 31, 2010.  See 38 C.F.R. § 3.309(e); 75 Fed. Reg. 53202 (Aug. 31, 2010). 

Ischemic heart disease is defined as including, but not limited to, acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease and coronary bypass surgery; and stable, unstable, and Prinzmetal's angina.  38 C.F.R. § 3.309(e).

In this case, after careful consideration, the Board finds that the appeal must be denied as the Nehmer decision is not applicable in this case.  Specifically, there is no evidence of record indicating that the Veteran was diagnosed with ischemic heart disease at any point during his life.  

Initially, the Board notes that the Veteran's service personnel records show that he had in-country service in the Republic of Vietnam during the Vietnam era.  Therefore, in-service herbicide exposure is conceded.  See 38 C.F.R. § 3.307(a).  However, as discussed below, the most probative evidence of record does not establish that it is at least as likely as not that the Veteran had the covered herbicide disease of ischemic heart disease.

The Veteran submitted a claim for nonservice-connected pension benefits for open heart surgery and replacement of upper aorta in December 1991.  His claims were decided in a May 1992 rating decision granting 60 percent for status post aortic reconstruction with resection of abdominal aortic aneurysm and insertion of aortic heart valve.  

The evidence shows that the Veteran did not have ischemic heart disease during the relevant time frame and was not diagnosed with any of the conditions listed as examples of ischemic heart disease in § 3.309(e).  Private medical treatment records contain treatment for congestive heart failure and other aortic issues, including an aortic valve replacement, aortic aneurysm and dissection in June 1991.  A May 1991 treatment record states that myocardial ischemia could have been one of the underlying causes of the Veteran's congestive heart failure; however, the examiner also stated that an etiology needed to be established.  A physician noted in an undated treatment record that the Veteran's congestive heart failure was possibly related to cardiomyopathy or had an alcoholic etiology.  In any event, the Veteran was not diagnosed with ischemic heart disease, nor was ischemic heart disease specified as the cause of his congestive heart failure.  Moreover, the Board notes that congestive heart failure is not otherwise shown to be ischemic heart disease and is not included in the list of examples of ischemic heart disease set forth in § 3.309(e).

The Veteran's death certificate shows that his immediate cause of death was cerebral ependyoma.  No other immediate causes of death or significant conditions contributing to the Veteran's death were listed.  

The Board acknowledges that the Veteran was diagnosed with hypertension in February 1989; however for VA purposes, the term "ischemic heart disease" does not include hypertension or peripheral manifestations of arteriosclerosis such as peripheral vascular disease or stroke, or any other condition that does not qualify within the generally accepted medical definition of ischemic heart disease.  38 C.F.R. § 3.309, note 2.  

Considering this review of the evidence existent at the time of the Veteran's death, the preponderance of the evidence weighs against a finding that the Veteran had ischemic heart disease.  In this regard, the Board is cognizant of the discussion at the time of the Board hearing to include that regarding additional evidence that the Veteran had ischemic heart disease that was not yet of file.  The Appellant subsequently submitted additional evidence regarding relevant diagnosis.  Based on the date of Veteran's death, this appeal is considered under 38 C.F.R. § 3.1000 and therefore, must be considered on the evidence of record at the time of his death.  See 38 C.F.R. § 3.1000(d)(4).

Accordingly, as the Veteran did not have ischemic heart disease, entitlement to retroactive benefits under the Nehmer provisions on the basis of this disability is denied.  See 38 C.F.R. §§ 3.307, 3.309, 3.816.  

The Board sympathizes with the Appellant.  In considering the evidence of record relevant to this appeal, the preponderance of the evidence is against the claim, and the benefit of the doubt rule does not apply.  See 38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

 
ORDER

Entitlement to service connection for ischemic heart disease, for purposes of entitlement to retroactive benefits  on an accrued benefits basis is denied.



____________________________________________
Nathaniel J. Doan
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


